Dismissed and Opinion Filed August 6, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00141-CV

    IN RE IRVING LONG TERM CARE, LLC D/B/A LAS BRISAS
 REHABILITATION & WELLNESS SUITES AND THI OF TEXAS, LLC,
                         Relators

          Original Proceeding from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-12843-K

                        MEMORANDUM OPINION
              Before Justices Molberg, Partida-Kipness, and Reichek
                            Opinion by Justice Molberg

      This case is reinstated. Relators’ March 4, 2021 petition for writ of mandamus

challenges the trial court’s February 26, 2021 order granting real parties in interest’s

motion to compel discovery. On April 22, 2021, we abated the case because two of

the defendants removed the underlying suit to federal court. By letter dated August

3, 2021, which we will construe as a motion to reinstate and dismiss, relators ask us

to remove this matter from the Court’s docket because the parties have resolved this

matter.
      We grant the motion and dismiss the petition. We also lift the stay issued by

this Court’s March 15, 2021 order.



                                          /Ken Molberg//
210141f.p05                               KEN MOLBERG
                                          JUSTICE




                                       –2–